Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2014/0095530 (hereinafter Lee) in view of Mahalingam et al., US 8,028,071 (hereinafter Mahalingam).

For claims 1, 11, Lee teaches a computer-executed method comprising: 
a plurality of database sessions executing within a database server that manages a container database (CDB) comprising a plurality of pluggable databases (PDBs) (see Lee, [0014] - [0017], “database sessions are access to a pluggable database”), wherein said first database sessions provide access to a first PDB and said second database sessions provide access to a second PDB (see Lee, [0014] - [0017], establishing database sessions to associated PDB among plurality of “pluggable databases”, [0041], “A user may access a pluggable database within Container DBMS 200 by establishing the respective pluggable database dictionary of the pluggable database as a database dictionary for the database session” where establishing connection to associated pluggable database represents first PDB and second PDB).

Lee establishes a database session through a database dictionary that defines the resources utilized for the session (see Lee, [0041] – [0042], “A user may access a pluggable database within Container DBMS 200 by establishing the respective pluggable database dictionary of the pluggable database as a database dictionary for the database session. Once the pluggable database dictionary is established as a database dictionary of the pluggable database, access is isolated to the database objects of the pluggable database” and “execution of database commands issued to a database session attached to a pluggable database dictionary can only access pluggable database objects that are defined by the pluggable database dictionary”, [0051], “session state data reflects the current state of the database session and may contain the identity of the user for which the database session is established, services used by the user, instances of object types, language and character set data, statistics about resource usage for the session).  However, Lee does not expressly define database resources/objects to comprise one or more network stacks.  
Mahalingam teaches “wherein the plurality of database sessions include first database sessions assigned to a first network stack” and “second database sessions assigned to a second network stack” (see Mahalingam, col. 5 lines 30-61, “utilize the stack 36 to establish network communications sessions”, col. 6 line 46 – col. 7 line 19, determine “local network stack” to “establish the application requested network session” where local network stack for requested session represents respective sessions for respective network stacks).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Lee, disclosing a database dictionary defining resources utilized for a database session, with the teachings of Mahalingam to modify the scope of the resources to include local network stacks utilized for establishing a requested network session (see Mahalingam, col. 1 line 64 – col. 2 line 15, col. 6 line 46 – col. 7 line 19).

The combination further teaches
receiving a first request for a connection to said first PDB (see Lee, Fig. 3, [0050] - [0053], “A database session comprises a particular connection established for a client to a database server, such as a database instance, through which the client issues a series of requests...Referring to FIG. 3, at 310, a database server hosting a container database receives a connection request”); 
in response to receiving said request for a connection to said first PDB, establishing a first database session of said first database sessions (see Lee, Fig. 3, [0050] - [0054], “At 330, in response to the determination that the database connection request is a request for a pluggable database, a database session for the pluggable database is established”), wherein establishing said first database session includes assigning said first network stack to said first database session (see Lee, [0041] – [0042], establishing database session by “execution of database commands issued to a database session attached to a pluggable database dictionary can only access pluggable database objects that are defined by the pluggable database dictionary”; see Mahalingam, col. 5 lines 30-61, “utilize the stack 36 to establish network communications sessions”, col. 6 line 46 – col. 7 line 19, determine “local network stack” to “establish the application requested network session” where local network stack for requested session represents respective sessions for respective network stacks); 
receiving a second request for a connection to said second PDB (see Lee, Fig. 3, [0050] – [0052], “at 310, a database server hosting a container database receives a connection request” representing second request); 
in response to receiving said second request for a connection to said second PDB, establishing a second database session of said second database sessions (see Lee, Fig. 3, [0050] - [0054], “At 330, in response to the determination that the database connection request is a request for a pluggable database, a database session for the pluggable database is established”), wherein establishing said second database session includes assigning said second network stack to said second database session (see Lee, [0041] – [0042], establishing second database session by “execution of database commands issued to a database session attached to a pluggable database dictionary can only access pluggable database objects that are defined by the pluggable database dictionary”; see Mahalingam, col. 5 lines 30-61, “utilize the stack 36 to establish network communications sessions”, col. 6 line 46 – col. 7 line 19, determine “local network stack” to “establish the application requested network session” where local network stack for requested session represents respective sessions for respective network stacks). 


For claims 2, 12, the combination teaches wherein a first database dictionary defines the first network stack for the first PDB (see Lee, [0017], “A container database may contain multiple database dictionaries for each pluggable database”, [0025], “The database dictionary contains metadata that defines database objects physically or logically contained in the database. Database objects include tables, columns, data types, users, user privileges, and storage structures used for storing database object data”, [0041] – [0042], “execution of database commands issued to a database session attached to a pluggable database dictionary can only access pluggable database objects that are defined by the pluggable database dictionary”; see Mahalingam, col. 5 lines 30-61, “utilize the stack 36 to establish network communications sessions”, col. 6 line 46 local network stack” to “establish the application requested network session” where local network stack for requested session represents respective sessions for respective network stacks). 

For claims 3, 13, the combination teaches further comprising: 
said database server determining that the first network stack is defined for said first PDB by at least examining said first database dictionary (see Lee, [0015], “database dictionary comprises metadata that defines database objects contained in a database. In effect, a database dictionary defines the totality of a database”; see Mahalingam, col. 5 lines 30-61, “utilize the stack 36 to establish network communications sessions”, col. 6 line 46 – col. 7 line 19); 
said database server starting a listener process for the first PDB, wherein starting the listener process includes assigning said first network stack to said listener process (see Mahalingam, col. 3 line 60 – col. 4 line 6, “listener network sessions”, col. 9 lines 26-54, “Each of the participating TOE adapters 24.sub.1-X is then directed to listen for network sessions requests”, col. 6 line 46 – col. 7 line 19, determine “local network stack” to “establish the application requested network session” assigning local network stack); 
wherein establishing said first database session includes said listener process spawning a database session process thereby assigning said first network stack to said first database session (see Mahalingam, col. 3 line 60 – col. 4 line 6, “listener network sessions”, col. 9 lines 26-54, “Each of the participating TOE adapters 24.sub.1-X is then directed to listen for network sessions requests”, col. 6 lines 27-45; see Lee, Fig. 3, [0050] - [0054], “At 330, in response to the determination that the database connection request is a request for a pluggable database, a database session for the pluggable database is established” establishing a database session represents spawning a database session). 

For claims 4, 14, the combination teaches wherein receiving a first request for a connection to said first PDB includes: 
receiving said first request to connect to said first PDB at a connection manager associated with said database server (see Lee, Fig. 3, [0050] - [0053], “A database session comprises a particular connection established for a client to a database server, such as a database instance, through which the client issues a series of requests...Referring to FIG. 3, at 310, a database server hosting a container database receives a connection request”); 
forwarding, by the connection manager, the request to the listener process for the first PDB (see Mahalingam, col. 5 lines 30-61, “utilize the stack 36 to establish network communications sessions”, col. 6 line 46 – col. 7 line 19, determine “local network stack” to “establish the application requested network session” where local network stack for requested session represents respective sessions for respective network stacks, where established listener process receives requests (forwarded requests) to initiate connection).

namespace for more types of database objects”). 

For claims 6, 16, the combination teaches wherein the first request to connect to the first PDB is associated with a whitelisted application host and the second request to connect to the second PDB is associated with a whitelisted application host (see Lee, [0025], “The database dictionary contains metadata that defines database objects physically or logically contained in the database. Database objects include tables, columns, data types, users, user privileges, and storage structures used for storing database object data” where list of user privileges represents whitelisted application host). 

For claims 7, 17, the combination teaches further comprising: 
receiving a third request to connect to the first PDB (see Lee, Fig. 3, [0050] – [0052], “at 310, a database server hosting a container database receives a connection request” representing third request); 
in response to determining based on said first network stack that the third request to connect to the first pluggable database is associated with a restricted application host, denying the third request (see Lee, [0041] – [0042], [0056], “The database dictionary of a pluggable database defines users and the respective user privileges of the users. Defining administrative privileges for a user in the 

For claims 8, 18, the combination teaches wherein the first database session is accessible by a first IP address through the first network stack and wherein the second database session is accessible by a second IP address through the second network stack (see Mahalingam, col. 9 lines 3-25, “The initial request to establish the network session defines the target IP address”). 

For claims 9, 19, the combination teaches wherein the first PDB is associated with a first plurality of database sessions and the second PDB is associated with a second plurality database sessions (see Lee, [0014] - [0017], establishing database sessions to associated PDB among plurality of “pluggable databases”, [0041], “A user may access a pluggable database within Container DBMS 200 by establishing the respective pluggable database dictionary of the pluggable database as a database dictionary for the database session” where establishing connection to associated pluggable database represents first PDB and second PDB); 
the method further comprising: 
assigning the first plurality of database sessions to a first namespace; assigning the second plurality database sessions to a second namespace (see Lee, see Lee, [0034] – [0040], “Each pluggable database has its own namespace for more types of database objects” and “Pluggable Database PDB 230 includes a database session for the pluggable database is established”). 

For claims 10, 20, the combination teaches wherein the database server operates under control of an operating system; wherein the operating system is Linux, Windows, or Solaris (see Mahalingam, col. 2 lines 16-39, “network-capable operating system, as typified by the major Linux and Microsoft operating system variants”). 



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dowling et al., US 2002/0053032. [0097] “Session Manager...spawns ‘listener’ and ‘request’ processes”
Khartabil, US 2004/0250252. “SIP stack 206 creates an association between four of the listeners 234, 236, 238, 240 with four clients, 210, 212, 214, and 216, respectively. By using this association, the SIP stack 206 can automatically forward SIP traffic to the associated client without having to 
Birnbaum et al., US 2016/0085963. [0031] “authentication module 212 which may be implemented as instructions executed on processor 202. The processor 202 may execute the authentication module 212 to establish an authenticated session between an operating system and the isolated execution environment 200”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803.  The examiner can normally be reached on Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JENSEN HU/Primary Examiner, Art Unit 2169